Citation Nr: 0912283	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-31 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board notes that the RO issued a Statement of the Case in 
September 2006 with regard to the Veteran's claim for 
entitlement to nonservice-connected pension.  Thereafter, in 
a February 2007 rating decision, the RO granted entitlement 
to nonservice-connected pension, effective June 16, 2005.  As 
this decision represents a total grant of benefits sought on 
appeal, such issue is not before the Board for appellate 
consideration.

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
service connection for asthma.

The Veteran contends that he is entitled to service 
connection for asthma as result of exposure to mustard gas 
and asbestos in service.  He alleges that he was exposed to 
mustard gas while training at Fort Ord, California.  He 
alleges that he was exposed to asbestos while stationed in 
Berlin, Germany, stating that he came into contact with 
insulation containing asbestos in his living quarters as well 
as while repairing war-torn buildings (including the 279th 
Station Hospital in Berlin) in accordance with his military 
duties.  As the Veteran acknowledges that he suffered from 
asthma prior to service, he asserts that these in-service 
exposures served to aggravate his preexisting asthma 
disability.

Service treatment records reflect that no lung or chest 
abnormalities were noted on the Veteran's service entrance 
examination in October 1971.  In a May 1972 service treatment 
record, he was diagnosed with mild asthmatic bronchitis, 
having unspecified etiology.  At his December 1972 service 
separation examination, it was noted that his lungs and chest 
were abnormal, as he manifested scattered and expiratory 
wheezes.  On an accompanying December 1972 Report of Medical 
History, the Veteran stated that he had had asthma since he 
was 12 years old.

Service personnel records reflect that the Veteran was a 
student at Ford Ord and then served as a cook while stationed 
at the 279th Station Hospital in Berlin.  His civilian 
occupation prior to service was noted to be a sawmill worker, 
which entailed setting up equipment for operation, making 
minor repairs, and cleaning up work areas.

Following discharge from service, a June 1982 VA treatment 
record reflected the Veteran's complaints of shortness of 
breath, coughing, and wheezing, and asthma was noted.  A 
March 1985 VA treatment record noted that the Veteran was 
asthmatic and had a history of asthma for many years, even as 
a child.  An October 1991 VA treatment record showed that the 
Veteran indicated having a long history of asthma, sometimes 
with shortness of breath.  A December 1991 VA treatment 
record also noted a history of asthma and complaints of 
shortness of breath.  The Veteran underwent a VA examination 
in March 1992, during which he was diagnosed with asthma.  A 
December 2004 private treatment record indicated that the 
Veteran had had asthma since birth.  Most recently, a 
December 2006 VA pulmonary function test yielded abnormal 
results.

In October 2005, the National Personnel Records Center (NPRC) 
was asked to verify the Veteran's in-service exposure to 
mustard gas and asbestos.  The response from the NPRC 
indicated that there were no records of exposure to mustard 
gas, but the question of exposure to asbestos was not 
answered.

On remand, the Veteran should be asked to provide additional 
information or evidence providing specific details, such as 
the dates, places and manner in which he was exposed to 
mustard gas and asbestos.  In addition, the Veteran's 
complete service personnel file should be obtained.  

In addition, the record reflects that the Veteran noted on 
his VA Form 9 that he did not desire a hearing before a 
Veterans Law Judge of the Board, but on the bottom of the 
form indicated that he wanted a hearing, presumably before a 
Decision Review Officer.  The Board notes that in a December 
2006 deferred rating decision, the Decision Review Officer 
asked that that Veteran be contacted either by phone or mail 
to clarify his hearing request.  There is no indication in 
the record that such was ever accomplished.  Clarification 
should be obtained on remand, and if requested, the Veteran 
should be scheduled for the appropriate hearing.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, the Board notes that there are no medical opinions 
of record addressing whether the Veteran's claimed asthma 
disability clearly existed prior to service or was aggravated 
by service.  Therefore, the Board finds that a VA examination 
with medical opinion is necessary in order to fully and 
fairly evaluate the Veteran's claim for entitlement to 
service connection for asthma.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran whether he still 
desires a personal hearing before a 
Decision Review Officer at the local 
Regional Office.  If he responds 
affirmatively, the hearing should be 
scheduled.  

2.  Obtain VA treatment records from 
the Central Arkansas VA Healthcare 
System dating since January 2006.

3.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who have evaluated or treated 
him for asthma since his discharge from 
service in March 1973.  After securing 
any necessary release, the RO/AMC 
should obtain any records which are not 
duplicates of those contained in the 
claims file.

4.  Request the Veteran's complete 
service personnel file through official 
sources.  

5.  Ask the Veteran to provide 
additional information or evidence 
regarding his alleged exposure to 
mustard gas and asbestos in service, 
such as the specific locations, dates 
(within a two-month time frame), and 
activities involved.  If sufficient 
information is provided, attempt to 
verify claimed mustard gas and/or 
asbestos exposure though official 
sources.

6.  Schedule the Veteran for a VA 
respiratory examination to determine the 
nature and extent of his asthma.  The 
claims file should be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted, to specifically include 
pulmonary function testing.

Following review of the claims file and 
examination of the Veteran, the examiner 
should determine whether the Veteran 
currently suffers from asthma.  If so, 
the examiner should opine whether the 
Veteran's asthma clearly existed prior to 
service.  If so, the examiner should 
opine as to whether such disability was 
permanently worsened beyond normal 
progress by his military service.  If the 
examiner finds that the condition was 
aggravated beyond normal progress, or did 
not clearly preexist service, then the 
examiner should opine whether his current 
asthma is related to the findings during 
service.  A rationale for all opinions 
expressed should be provided.

7.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

